DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022, for application 17/362,598 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/24/2022. In the instant amendment: Claims 1-3, 8-10 and 15-17 have been amended and claims 1, 8 and 15 are independent claims. Claims 1-19, 21 have been examined and are pending. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Response to Arguments
Applicant’s argument with respect to amended claim 1, 8, and 15 have been considered but are moot in view of new ground(s) of rejection. Applicant’s argument necessitated the new ground(s) of rejection in this office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 8-9, 12-13, 15-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (“Shi,” US 20200412521, filed Jan. 29, 2019) in view of Robertson et al. (“Robertson,” US 20200294011, filed Mar. 12, 2019). 
Regarding claim 1, Shi discloses a cryptographic acceleration card comprising at least one processor; and one or more memories coupled to the at least one processor and storing instructions for execution by the at least one processor, wherein the instructions when executed cause the cryptographic acceleration card to (Shi FIGs. 2, 4, [0019], [0030], [0031]. In some examples, processor 202 can be optimized to perform one or more methods (e.g., instructions stored in memory 206). FIG. 4 illustrates integrated circuit 400 according to examples of the disclosure. In some examples, integrated circuit can include a crypto neuromorphic core 402 that comprises CPU 403, crypto engine 404, and NPU 408. For example, crypto engine 404 can serve as a blockchain accelerator for CPU 403.): 
generate, an identity private key for the blockchain integrated station (Shi FIGs 3A-3B, [0028], [0031]. FIG. 3B also shows that cryptocurrency node core 320 can include CPU 370 and crypto engine 372. In some examples, CPU 370 can be optimized for performing blockchain operations including reading data transactions from a blockchain , adding data / transactions to a blockchain, and / or performing distributed consensus operations ( e.g. , performing proof of work and / or proof of stake operations to validate transactions for mining ). In some examples , crypto engine can provide many services [including] cryptography key generation ( e.g. , RSA ( 1024 , 2048 , 3072 , 4096 bits ) ) , RSA encryption with PKCS1 v1.5 , PKCS1 OEAP , NOPAD schemes [e.g., public/private key pairs].); 
generate a private key ciphertext by encrypting the identity private key; and store the private key ciphertext  (Shi FIGs 3A, 4, [0024], [0031], [0041]. In some examples, the secure core 318 can securely store private keys ( e.g. , in memory 206 of FIG . 2 ) . In some examples , the secure core 318 is isolated from other components outside of the crypto neuromorphic core 302 ( e.g. , from the IoT core 322 ) . In some examples , the private keys stored within the secure core 318 can be encrypted ( e.g. , the private keys are stored in encrypted form ). In some examples , crypto engine [404] can provide many services [including] cryptography key generation ( e.g. , RSA ( 1024 , 2048 , 3072 , 4096 bits ) ) , RSA encryption with PKCS1 v1.5 , PKCS1 OEAP , NOPAD schemes. In some examples , the secure core 314 stores private keys in encrypted form and step 708 includes a step of decrypting the retrieved private key).  
Shi discloses generating a private key as recited above, but does not explicitly disclose generate a private key using an attribute unique to a blockchain integrated station that comprises the cryptographic acceleration card, wherein the attribute comprises hardware feature data of the blockchain integrated station wherein the hardware feature data comprises unique data associated with process deviation in a manufacturing and packaging process of the blockchain integrated station. 
However, in an analogous art, Robertson discloses an apparatus comprising generate a private key using an attribute unique to a blockchain integrated station that comprises the [cryptographic acceleration] card , wherein the attribute comprises hardware feature data of the blockchain integrated station wherein the hardware feature data comprises unique data associated with process deviation in a manufacturing and packaging process of the blockchain integrated station (Robertson FIG. 2, [0049], [0057]. Key generator 210 may use any of a variety of processes to generate private key 221 and corresponding public key 222. In one embodiment , key generator 210 uses a physically unclonable function ( PUF ) to generate the private key 221. A PUF uses entropy in physical structure , to generate true , or close to true , random numbers . PUF may be based on variations in the physical structure of the processor 110 due to manufacturing variations. For example , physical variations that may be used for a PUF include microscopic manufacturing variations in the silicon wafer of a chip . These physical imperfections would vary between processors even of the same model and production line and cannot be read or copied by the manufacturer of the chip because they happening at such a small scale. Each processor 110 is therefore able to generate a unique private key 221 that differs from all other private keys of other processors and cannot be read by the manufacturer. The smart contract 305 may comprise self executing instructions , which are guaranteed to occur according to their specification ( e.g. , code ) by implementation on the blockchain 303 and execution by computer servers 310 [the Specification at pars. [0096] and [0099] discloses that the “blockchain integrated station” can refer to a laptop/PC comprising the relevant IC circuit].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Robertson with teachings of Shi to include: generate a private key using an attribute unique to a blockchain integrated station that comprises the cryptographic acceleration card, wherein the attribute comprises hardware feature data of the blockchain integrated station wherein the hardware feature data comprises unique data associated with process deviation in a manufacturing and packaging process of the blockchain integrated station. One would have been motivated to provide users with a means for using the manufacturing variation of the IC processor as a basis for generating (e.g., with physically unclonable functions) secure and unique private keys.  (See Robertson [0049].)
Regarding claim 2, Shi and Robertson disclose the cryptographic acceleration card of claim 1. Robertson further discloses wherein the blockchain integrated station comprises one or more of a smart contract processing chip or an intelligent network card, and the unique data associated with process deviation in the manufacturing and packaging process of the blockchain integrated station comprises unique data associated with process deviation in a manufacturing and packaging process of the one or more of the smart contract processing chip or the intelligent network card comprised in the blockchain integrated station (Robertson FIG. 2, [0049], [0057]. Key generator 210 may use any of a variety of processes to generate private key 221 and corresponding public key 222. In one embodiment , key generator 210 uses a physically unclonable function ( PUF ) to generate the private key 221. A PUF uses entropy in physical structure , to generate true , or close to true , random numbers . PUF may be based on variations in the physical structure of the processor 110 due to manufacturing variations. For example , physical variations that may be used for a PUF include microscopic manufacturing variations in the silicon wafer of a chip . These physical imperfections would vary between processors even of the same model and production line and cannot be read or copied by the manufacturer of the chip because they happening at such a small scale. Each processor 110 is therefore able to generate a unique private key 221 that differs from all other private keys of other processors and cannot be read by the manufacturer. The smart contract 305 may comprise self executing instructions , which are guaranteed to occur according to their specification ( e.g. , code ) by implementation on the blockchain 303 and execution by computer servers 310 [the Specification at pars. [0096] and [0099] discloses that the “blockchain integrated station” can refer to a laptop/PC comprising the relevant IC circuit].).
The motivation is the same as that of claim 1 above. 
Regarding claim 5, Shi and Robertson disclose the cryptographic acceleration card of claim 1. Shi further discloses wherein the instruction when executed cause the cryptographic acceleration card to:  
in response to receiving an identity verification request, obtain the identity private key to decrypt the private key ciphertext (Shi [0041]. In accordance , with a determination the transaction is authorized ( e.g. , the correct passcode or pin was entered or face recognition , voice recognition , iris or retina scan , gait recognition , or fingerprint matching was successful ) , the secure core 314 retrieves the private key from memory [ ] generates the transaction to be added to the blockchain ( e.g. , the transaction to transfer tokens ). In some examples , the secure core 314 stores private keys in encrypted form and step 708 includes a step of decrypting the retrieved private key); and 
sign data using the identity private key (Shi [0042]. At step 712, the secure core 712 signs the trans action to transfer token using the private key retrieved at step 708 ( e.g., encrypts the transaction or adds a digital signature to the transaction ) . At step 714 , the signed transaction is added to the blockchain by the cryptocurrency node core 320. In some examples, the signed transaction is added to the blockchain by the wallet processing core 316.). 
 Regarding claim 6, Shi and Robertson disclose the cryptographic acceleration card of claim 1. Shi further discloses comprising at least one of: wherein the instruction when executed cause the cryptographic acceleration card to receive the private key ciphertext and store the private key ciphertext (Shi [0024], [0031], [0041]. In some examples, the secure core 318 can securely store private keys ( e.g. , in memory 206 of FIG . 2 ) . In some examples , the secure core 318 is isolated from other components outside of the crypto neuromorphic core 302 ( e.g. , from the IoT core 322 ) . In some examples , the private keys stored within the secure core 318 can be encrypted ( e.g. , the private keys are stored in encrypted form ). In some examples , crypto engine [404] can provide many services [including] cryptography key generation ( e.g. , RSA ( 1024 , 2048 , 3072 , 4096 bits ) ) , RSA encryption with PKCS1 v1.5 , PKCS1 OEAP , NOPAD schemes. In some examples , the secure core 314 stores private keys in encrypted form and step 708 includes a step of decrypting the retrieved private key); or 
wherein the instructions when executed cause the cryptographic acceleration card to output the private key ciphertext to a storage space external to the cryptographic acceleration card for storage.
Regarding claim 7, Shi and Robertson disclose the cryptographic acceleration card of claim 1. Robertson further discloses wherein the instruction when executed cause the cryptographic acceleration card to: receive the attribute from the blockchain integrated station; and output the attribute to the key generator generates an identity public key using the attribute (Robertson FIG. 2, [0049], [0057]. Key generator 210 may use any of a variety of processes to generate private key 221 and corresponding public key 222. In one embodiment , key generator 210 uses a physically unclonable function ( PUF ) to generate the private key 221. A PUF uses entropy in physical structure , to generate true , or close to true , random numbers . PUF may be based on variations in the physical structure of the processor 110 due to manufacturing variations. For example , physical variations that may be used for a PUF include microscopic manufacturing variations in the silicon wafer of a chip . These physical imperfections would vary between processors even of the same model and production line and cannot be read or copied by the manufacturer of the chip because they happening at such a small scale. Each processor 110 is therefore able to generate a unique private key 221 that differs from all other private keys of other processors and cannot be read by the manufacturer. The smart contract 305 may comprise self executing instructions , which are guaranteed to occur according to their specification ( e.g. , code ) by implementation on the blockchain 303 and execution by computer servers 310 [the Specification at pars. [0096] and [0099] discloses that the “blockchain integrated station” can refer to a laptop/PC comprising the relevant IC circuit].), 
wherein the identity public key is used to verify a signature generated using the identity private key (Robertson FIG. 4B, [0067]. In step 415 , the processor 110 may sign the digital challenge with the private key 221. In step 419 , the smart contract 305 verifies the signature with public key 222.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 8, claim 8 corresponds to a method corresponding to the cryptographic acceleration card of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 9, claim 9 corresponds to a method corresponding to the cryptographic acceleration card of claim 2. Claim 9 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 corresponds to a method corresponding to the cryptographic acceleration card of claim 5. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 13, claim 13 corresponds to a method corresponding to the cryptographic acceleration card of claim 6. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 corresponds to a system corresponding to the cryptographic acceleration card of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 16, claim 16 corresponds to a system corresponding to the cryptographic acceleration card of claim 2. Claim 16 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 corresponds to a system corresponding to the cryptographic acceleration card of claim 5. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 21, Shi and Robertson disclose the cryptographic acceleration card of claim 1. Shi further discloses wherein the cryptographic acceleration card stores the private key ciphertext, but not the identity private key (Shi [0053]. In some examples, the secure core 314 stores private keys in encrypted form and step 908 includes a step of decrypting the retrieved private key.). 
Claims 3, 4, 10, 11, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (“Shi,” US 20200412521, filed Jan. 29, 2019) in view of Robertson et al. (“Robertson,” US 20200294011, filed Mar. 12, 2019) and Graunke (“Graunke,” US 20050180572, published Aug. 18, 2005). 
Regarding claim 3, Shi and Robertson disclose the cryptographic acceleration card of claim 1. Shi and Robertson do not explicitly disclose: wherein the hardware feature data comprises feature data of a master control chip comprised in the blockchain integrated station. 
However, in an analogous art, Graunke discloses wherein the hardware feature data comprises feature data of a master control chip comprised in the blockchain integrated station (Graunke FIG. 7, [0022], [0044]. The integrated circuit may take the form of a processor such as a microprocessor, application Specific integrated circuit, a digital Signal processor, a micro controller, or the like [of a computing device]. At process block 412, unique identification (ID) information is gathered for the manufactured chip. In one embodiment, the identification information includes a wafer serial number of a wafer from which the manufactured chip is formed, as well as an X,Y coordinate location of the manufactured chip within the wafer.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Graunke with the teachings of Shi and Robertson to include: wherein the hardware feature data comprises feature data of a master control chip comprised in the blockchain integrated station. One would have been motivated to provide users with a means for generating an identifier based on the distinct and numerical physical characteristics of the CPU processor. (See Graunke [0044]). 
Regarding claim 4, Shi and Robertson disclose the cryptographic acceleration card of claim 1. Shi and Robertson do not explicitly disclose wherein the instruction when executed cause the cryptographic acceleration card to: in response to receiving a key generation request, collect the attribute; and output the attribute; or wherein the instruction when executed cause the cryptographic acceleration card to: receive the attribute from the blockchain integrated station; and output the attribute.
However, in an analogous art, Graunke discloses comprising at least one of wherein the instruction when executed cause the cryptographic acceleration card to: in response to receiving a key generation request, collect the attribute; and output the attribute (Graunke FIG. 8 (step 470), [0044], [0046]. At process block 412, unique identification (ID) information is gathered for the manufactured chip. In one embodiment, the identification information [i.e., attribute] includes a wafer serial number of a wafer from which the manufactured chip is formed, as well as an X,Y coordinate location of the manufactured chip within the wafer. FIG. 8 is a flowchart illustrating a method 440 for generating the at least one private key of process block 430, in accordance with one embodiment. At process block 442, a key update request is received from the System OEM. Once received, at process block 444, the key update request is authenticated. At process block 468, if the key update request is authentic, process block 470 is performed [generating the private key]. [Note that in FIG. 9 and pars. [0047]-[0048], generation of the private key depends on the verification of the outputted chip attribute (i.e., chip ID and manufacturing information)].); or
 wherein the instruction when executed cause the cryptographic acceleration card to: receive the attribute from the blockchain integrated station; and output the attribute to the key generator. 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Graunke with the teachings of Shi and Robertson to include: comprising at least one of: a collector to: in response to receiving a key generation request, collect the attribute; and output the attribute to the key generator; or a receiver to: receive the attribute from the blockchain integrated station; and output the attribute to the key generator.  One would have been motivated to provide users with a means for collecting and generating an identifier and private key based on the numerical physical characteristics of the CPU processor in response to key generation request. (See Graunke [0046]). 
Regarding claim 10, claim 10 corresponds to a method corresponding to the cryptographic acceleration card of claim 3. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 11, claim 11 corresponds to a method corresponding to the cryptographic acceleration card of claim 4. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 corresponds to a method corresponding to the cryptographic acceleration card of claim 8. Claim 14 is similar in scope to claim 8 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 corresponds to a system corresponding to the cryptographic acceleration card of claim 3. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 18,  claim 18 corresponds to a system corresponding to the cryptographic acceleration card of claim 4. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961. The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on 571 270 5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD  LONG/
Examiner, Art Unit 2439


/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439